Citation Nr: 0616842	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-02 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder, to 
include post traumatic stress disorder (PTSD), has been 
received; and, if so, whether entitlement to service 
connection for that disability is established.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from June 1975 to 
February 1980, for which period he received an honorable 
discharge.  He had active military service from February 1980 
to April 1982, for which period he received a Bad Conduct 
Discharge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 RO rating decision 
that denied the appellant's petition to reopen a previously 
denied claim for service connection for an acquired 
psychiatric disorder, to include PTSD, on the basis that new 
and material evidence had not been received.  The appellant 
filed a Notice of Disagreement (NOD) in April 2002, and the 
RO issued a Statement of the Case (SOC) in December 2003.  
The appellant filed a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) in January 2003.

In April 2004, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  During the 
hearing, the appellant requested, and the Board granted, a 
45-day abeyance period for the submission of additional 
evidence. 

In August 2004, the  Board remanded the claim on appeal  to 
the RO for further development.  After completing the 
requested action, the RO determined that new and material 
evidence had been received to reopen the claim, but denied 
the claim for service connection on the merits (as reflected 
in the June 2005 supplemental SOC (SSOC)), and returned the 
matter to the Board for further appellate consideration.  

The Board points out that, regardless of what the RO has done 
the Board must address the question of whether new and 
material evidence has been received to reopen the claim, 
because the issue goes to the Board's jurisdiction to reach 
and adjudicate the underlying claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  In other words, the Board is required to first 
consider whether new and material evidence has been presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the 
Board has characterized the claim as on the title page.

The Board's decision reopening the claim is set forth below.  
The matter of service connection for an acquired psychiatric 
disorder, on the merits, is addressed in the remand following 
the order; that issue is being remanded to RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and adjudication action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection has been accomplished.

2.  In a January 1995 rating decision, the RO determined that 
the appellant was not incompetent at the time of the 
commission of the acts that led to his Bad Conduct Discharge 
in 1982;  although notified of the decision in February 1995, 
the appellant did not initiate an appeal.  

3.  The RO issued a rating decision in March 1998 that denied 
the appellant's petition to reopen a previously denied claim 
for service connection for a psychiatric condition, to 
include PTSD; although notified of the decision later in 
March 1998, the appellant did not initiate an appeal.

4.  Additional evidence has been associated with the claims 
file since the January 1995 and March 1998 rating decision 
that was not previously before agency decision makers, and 
that evidence is so significance that it must be considered 
in order to fairly adjudicate the merits of the claim for 
service connection for an acquired psychiatric disorder.

CONCLUSIONS OF LAW

1.   The RO's January 1995 decision that the appellant was 
not incompetent at the time of the commission of the acts 
that led to his Bad Conduct Discharge from service is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2005).  

2.  The RO's March 1998 denial of the appellant's petition to 
reopen a previously denied claim for service connection for 
an acquired psychiatric disorder, to include PTSD, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2005).  

3.  Since January 1995, new and material evidence has been 
received; hence, the requirements to reopen the issue of the 
appellant's insanity at the time of the commission of the 
acts that led to his bad conduct discharge are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

4.  Since March 1998, new and material evidence has been 
received; hence, the requirements to reopen the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, are met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above,  and in view of 
the Board's favorable disposition of the petition to reopen, 
the Board finds that all notification and development action 
needed to render a fair decision on this aspect of the appeal 
has been accomplished.  

II.  Analysis

As indicated above, the RO issued a rating decision in 
January 1995 that found the appellant was not incompetent at 
the time of the commission of the acts that led to his Bad 
Conduct Discharge in 1982, and the RO subsequently issued a 
rating decision in March 1998 that denied the appellant's 
petition to reopen a previously denied claim for service 
connection for a psychiatric condition, to include PTSD.  The 
appellant was notified of both rating decisions but did not 
initiate an appeal on either.  Accordingly, both of those 
denials are final as to the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The appellant filed  the current request to reopen his claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD, in August 2000.  Under pertinent legal 
authority, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen received prior to August 29, 
2001, as in this case, "new and material evidence" means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially on the specific matter 
under consideration, that is neither cumulative nor 
redundant, and that is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly adjudicate the claim.  38 C.F.R. § 3.156(a) 
(2001).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the last final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis (here in May 1995).  See Evans 
v. Brown, 9 Vet. App.273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed, unless it is 
inherently false or untrue, or is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The January 1995 rating decision, in which the RO found that 
the appellant was not incompetent at the time of the 
commission of the acts that led to his Bad Conduct Discharge 
in 1982, was based on evidence of record that included 
service records and the appellant's testimony before the RO's 
hearing officer in January 1995.  The rating decision found 
that there was no objective evidence of record showing that 
the appellant was insane at the time that he committed the 
offenses for which he was discharged.

The March 1998 rating decision was the last final denial for 
any reason of the claim for service connection for an 
acquired psychiatric disorder, including PTSD.  Evidence of 
record at the time of that decision included service 
personnel and medical records; treatment records from 
Huntington VAMC; treatment records from Huntington State 
Hospital; treatment records from Logan-Mingo Mental Health; a 
November 1986 examination report by the Federal Bureau or 
Prisons; and, transcripts of the appellant's RO hearings in 
November 1988, July 1990 and January 1995. 

Evidence received since the January 1995 and March 1998 
rating decisions includes a September 2004 letter by Dr. 
B.Miller, a forensic psychiatrist in private practice, as 
well as a November 2004 addendum to that letter.  The 
letters, together, diagnosed the appellant with current 
bipolar type schizoaffective disorder and polysubstance 
abuse, and stated that that the appellant had also had 
schizoaffective disorder and polysubstance abuse at the time 
of the commission of his offenses in the military.  In Dr. 
Miller's opinion, the appellant in retrospect most likely had 
a diagnosable mental disorder deserving and requiring 
treatment at the time of the military offense, and it is 
likely that the psychiatric disorder negatively impacted and 
majorly contributed to the errant actions that resulted in 
the appellant's court martial, imprisonment, and Bad Conduct 
Discharge.  

The Board finds that Dr. Miller's statements constitute 
"new" evidence that was not previously before the 
adjudicators, and is not cumulative and redundant of evidence 
previously of record.  The statements also constitute 
"material" evidence in that they assert a medical opinion 
that the appellant had a mental disorder at the time of the 
commission of the offense that led to his discharge, that his 
current disability is related to service.  The Board points 
out that, for claims filed prior to August 29, 2001, to 
constitute new and material evidence, the evidence need 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability or injury, 
even if it would not be enough to convince the Board to grant 
the claim.  Hodge, supra.  

As new and material evidence has been received on both on the 
question of the character of the appellant's discharge at the 
time of the offenses that led up to his discharge 
(eligibility for benefits), and as to the underlying claim 
for service connection (entitlement to benefits), the 
criteria for reopening the claim for service connection are 
met.  



ORDER

As new and material evidence to reopen the claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, the appeal is granted to that extent.


REMAND

In view of the Board's determination that the claim for 
service connection for an acquired psychiatric disorder is 
reopened, the claim must be considered on a  de novo basis.  
The Board also finds that additional RO action on the claim 
is warranted.

As noted above, the appellant received an honorable discharge 
for active service from June 1975 to February 1980.  However, 
he received a Bad Conduct Discharge for his period of service 
from February 1980 to April 1982, following conviction by a 
General Court Martial.  He is seeking service connection 
based on the latter period of service.

Under the provisions of 38 U.S.C.A. § 5303, the discharge or 
dismissal by reason of the sentence of a General Court 
Martial of any person from the Armed Forces shall bar all 
rights of such person under laws administered by VA.  
However, if it is established to the satisfaction of VA that 
at the time of the commission of an offense leading to a 
person's court martial or discharge that person was insane, 
such person shall not be precluded from benefits.

Under the provisions of 38 C.F.R. § 3.354(a), an "insane" 
person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted on such basic condition, exhibits, due to the 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become an antisocial) from 
the accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.

Under the provisions of 38 C.F.R. § 3.354(b), when VA is 
concerned with determining whether the veteran was insane at 
the time that he committed an offense leading to his court 
martial, it will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition in paragraph (a) of that section as cited above.

In this case, the record of the appellant's court martial 
conviction states that he was convicted of offenses that were 
committed in June 1980 (purchasing merchandise exceeding 
ration authorization), September 1980 (absent without leave), 
and October 1980 (disobeying orders, offering violence to a 
superior officer, escape from custody, housebreaking, 
unlawful entry, and larceny).  Accordingly, a pivotal 
question is whether the appellant as "insane" during that 
period, as defined by 38 C.F.R. § 3.354.

As noted above, the appellant has furnished an opinion by a 
private forensic psychiatrist to the effect that the 
appellant was schizophrenic during his period of honorable 
service, that the appellant was schizophrenic during his 
period of other-than-honorable service, and that the 
appellant's schizophrenia was the cause of the conduct that 
resulted in his conviction by court martial.  The findings of 
a physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  However, the private forensic psychiatrist did not 
have access to all the evidence procurable relating to the 
period involved (i.e., access to the claims file, which 
includes the appellant's complete service personnel and 
medical records).  As such, the Board finds that obtaining a 
psychiatric opinion in this regard, based upon full 
consideration of the veteran's documented history and 
assertions, would be helpful in resolving the claim remaining 
on appeal.  See 38 U.S.C.A. § 5103A.

To ensure that all due process requirements are met, the RO 
should also give the appellant opportunity to present 
additional information and/or evidence pertinent to the claim 
on appeal.  The RO's notice letter should explain that the 
appellant a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2004) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also invite the veteran to submit all evidence in his 
possession (not previously requested), and ensure that its 
notice to the appellant meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  As noted in the Board's prior remand, adjudication 
of the claim on appeal must include a discussion of the 
character of the veteran's discharge for the May 1980 period 
of service, to include whether he was insane at the time of 
the offenses that led up to his court martial.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and if 
necessary authorization, to enable the 
RO to obtain any additional pertinent 
evidence not currently of record that 
pertains to his mental condition 
throughout his military service, as 
well as any additional pertinent 
evidence not currently of record that 
pertains to his claim for service 
connection for an acquired psychiatric 
disorder.  

The RO's letter should invite the 
appellant to furnish all evidence in 
his possession, and identify what 
evidence is ultimately the appellant's 
responsibility to obtain.  The RO 
should ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman v. Nicholson, cited to 
above, as appropriate

The RO's letter should clearly explain 
to appellant that he has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe the 
further action to be taken.

3. After all available records and/or 
responses from each contacted entity 
are associated with the claims file, 
the RO should forward the file for 
review by a psychiatrist at an 
appropriate VA facility.  The entire 
claims file, to include a complete copy 
of the REMAND, must be made available 
to the reviewing physician, and the 
should include discussion of the 
appellant's documented medical history 
and assertions.

The reviewing psychiatrist should 
provide an opinion as to whether it is 
at least as likely as not  (i.e., there  
is at least a 50 percent probability) 
that the appellant was insane, as 
defined by 38 C.F.R. § 3.354(a), during 
the period from June through October 
1980 when he committed the acts for 
which he was convicted by court martial 
(specifically addressing the September 
2004 forensic psychiatric opinion).  

If so, the psychiatrist should further 
opine whether it is at least as likely 
as not that any current acquired 
psychiatric disability is medically 
related to the appellant's May 1980 to 
April 1982 period of service (again, 
specifically addressing the September 
2004 forensic psychiatric opinion).  

The reviewing psychiatrist should set 
forth the complete rationale for the 
conclusions reached in a printed 
(typewritten) report.
 
4.  To help avoid future remand, RO 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completing the required 
actions, and any additional 
notification and/or development deemed 
warranted, RO should adjudicate the 
appellant's claim for service 
connection for an acquired psychiatric 
disorder, to include PTSD, on the 
merits.  As noted in the prior remand, 
the RO's consideration of the claim 
must include a discussion of the 
character of the veteran's discharge 
for the May 1980 period of service, to 
include whether he was insane at the 
time of the offenses that led up to his 
court martial.

6.  If the  benefits sought on appeal 
are not granted, the RO should furnish 
to the appellant and his representative 
an appropriate SSOC, to include 
citation to and discussion of all 
additional legal authority considered, 
and clear reasons and bases for all 
determinations, and afford them a 
reasonable opportunity to respond 
before the claims file is returned to 
the Board for further appellate review.

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action unless otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


